DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the plurality of “module” limitations in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,4,6-7,11-13 and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: the plurality of “module” limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure as originally filed is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim(s) 4,6-7,11-13 and 16-18: this/these claim(s) is/are rejected by dependency on parent claim 1, as discussed above and incorporated herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1,4,6-7,11-13 and 16-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
An artificial intelligent platform for collaborating, automating and organizing health- information between users in the pharmaceutical/healthcare industries as well as users in the veterinarian space, comprising: 
a medical information generation module configured to enable a plurality of users to access the plurality of prescriptions on a plurality of computing devices, the medical information generation module configured to allow the plurality of users to advertise a plurality of products to other users, and a revenue stream is generated by artificial intelligence models based on views and on clicks of advertisements, whereby the medical information generation module comprising:
a prescription fulfillment module comprises an automation of prescription handling by integrating with a plurality of healthcare/pharmacy/veterinary systems to provide a communication system;
a prescription creation module configured to enable a plurality of second users to create the prescription for a plurality of first users, whereby the creation module also configured to allow the plurality of users to convert speech to text conversion using artificial intelligence models;
a collaboration module configured to generate a plurality of real time alerts to the plurality of users on the plurality of computing devices for a plurality of reminders, concerns and recommendations, using artificial intelligence advanced analytics and the patients drug prescription, and health conditions, whereby the plurality of real time alerts and plurality of reminders comprises of potential drug interactions, daily triggers of healthy living practices including alternative natural techniques, suitable nutrition prescription refills and updates, key health check recommendation reminders, and due lab work reminders;
a health assistant module powered by deep learning proprietary models configured to generate plurality of recommendations of natural alternative products, practices and services based on the patient’s conditions and current medications, the plurality of recommendations range from natural drugs, hygienic products, yoga, life coaches services, supplements, and drug interactions;
the health assistant module communicates with the collaboration module and a marketplace module to display prescription information, patient information and history, and a plurality of alternate products, practices and services on the plurality of computing devices;
an analytics module configured to convert a plurality of prescription images to text using artificial intelligence techniques on the plurality of computing devices, the text is used to capture drug information and drug interactions, which is transmitted directly into the pharmacy prescription systems;
a virtual pharmacy and consultation module configured to provide a virtual pharmacy that enables the plurality of users on the plurality of computing devices to purchase medicine and drug/supplements virtually based on the plurality of prescriptions and allows a plurality of second users to host pharmacies virtually; and
a prescription auction module configured to allow a plurality of first users to upload the plurality of prescriptions and consultation services to an auction post on the plurality of computing devices, a plurality of second users able to view and bid the auction post on the plurality of computing devices and then fulfil the plurality of prescriptions or required services after winning an auction.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” 
fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
Facilitating communications between people, providing prescription suggestions and other suggestions, and providing an auction are directed towards commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”
But for a generic computer recited with a high level of generality, generating a recommendation may be performed in the mind either mentally or with pen and paper.
Similarly, generating an alert, but for the generic computer, may also be performed mentally or with pen and paper.
These limitations are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 4,6-7,11-13 and 16-18 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a medical information generation module configured to enable a plurality of users to access the plurality of prescriptions on a plurality of computing devices, artificial intelligence models, whereby the medical information generation module comprising:
a prescription fulfillment module comprises an automation of prescription handling by integrating with a plurality of healthcare/pharmacy/veterinary systems to provide a communication system;
using artificial intelligence models;
a health assistant module powered by deep learning proprietary models;
the health assistant module communicates with the collaboration module and a marketplace module to display on the plurality of computing devices;
an analytics module configured to convert a plurality of prescription images to text using artificial intelligence techniques on the plurality of computing devices, the text is used to capture drug information and drug interactions, which is transmitted directly into the pharmacy prescription systems;
a virtual pharmacy and consultation module configured to provide a virtual pharmacy that enables the plurality of users on the plurality of computing devices to purchase medicine and drug/supplements virtually and host pharmacies virtually;
a prescription auction module configured to allow a plurality of first users to upload on the plurality of computing devices, view and bid the auction post on the plurality of computing devices.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the computing devices, the broadest reasonable interpretation when read in light of the Specification as originally filed include a generic computer recited with a high level of generality to implement the abstract concept, and amount to mere instructions to apply an exception (such as recitation of a generic computer amounts to invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f))
The AI model is considered to be generally linking the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)), and especially because the AI model has been recited with a high level of generality to implement the abstract concept.
Regarding the conversion of image to text, this merely add insignificant extra-solution activity to the abstract idea (mere data gathering, MPEP 2106.05(g)).
Regarding the online auction, this adds insignificant extra-solution activity to the abstract idea (insignificant application, MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 4 reciting a cloud platform, claim 11 reciting video conferencing, additional limitation(s) which amount(s) additional limitation(s) which are directed towards insignificant extrasolution activities, claims 6, 13 reciting AI models, additional limitation(s) which amount(s) additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a medical information generation module configured to enable a plurality of users to access the plurality of prescriptions on a plurality of computing devices, artificial intelligence models, whereby the medical information generation module comprising: a prescription fulfillment module comprises an automation of prescription handling by integrating with a plurality of healthcare/pharmacy/veterinary systems to provide a communication system; using artificial intelligence models; a health assistant module powered by deep learning proprietary models; the health assistant module communicates with the collaboration module and a marketplace module to display on the plurality of computing devices; an analytics module configured to convert a plurality of prescription images to text using artificial intelligence techniques on the plurality of computing devices, the text is used to capture drug information and drug interactions, which is transmitted directly into the pharmacy prescription systems; a virtual pharmacy and consultation module configured to provide a virtual pharmacy that enables the plurality of users on the plurality of computing devices to purchase medicine and drug/supplements virtually and host pharmacies virtually; a prescription auction module configured to allow a plurality of first users to upload on the plurality of computing devices, view and bid the auction post on the plurality of computing devices; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the AI model, Ketchel (20190355036) teaches that various AI models are well-understood, routine, and conventional in the art (page 3 paragraph 0030 illustrating various types and the like).
Regarding the image-to-text conversion, Roy (Keyword spotting in doctor's handwriting on medical prescriptions, previously mailed on 18 April 2022) teaches that performing OCR on prescription images are traditional, i.e. well-understood, routine, and conventional in the art (page 113 column 2 last paragraph). See also: electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Additionally, assuming the speech to text feature were properly considered to be part of the additional element directed towards insignificant extrasolution activity, Finley (20190065464) discloses that using AI to process speech to text is well-understood, routine, and conventional in the art (page 1 paragraph 0007).
Regarding the online auction, Saul (20030097313) discloses that online auction site ebay is conventional, well-understood, and routine in the art.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 4; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Kahn (20160246936) teaches that may configurations are known in the world of cloud computing, and are well-understood, routine, and conventional (page 5 paragraph 0048); claim 11, Kahn disclosing viewing a video and video conferencing are well-understood, routine, and conventional in the art (page 7 paragraph 0070 illustrating viewing videos, page 7 paragraph 0073 illustrating providing video conferencing).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Subject Matter Free of Prior Art
Claim(s) 1,4,6-7,11-13 and 16-18 distinguish(es) over the prior art for the following reasons.

The following is a statement of reasons for the subject matter free of prior art:

Claim 1: the primary reason for the indication of subject matter free of prior art is the inclusion of the following limitations in the combination as recited in the abstract concept and not found in the closest available prior art of record:
a collaboration module configured to generate a plurality of real time alerts to the plurality of users on the plurality of computing devices for a plurality of reminders, concerns and recommendations, using artificial intelligence advanced analytics and the patients drug prescription, and health conditions, whereby the plurality of real time alerts and plurality of reminders comprises of potential drug interactions, daily triggers of healthy living practices including alternative natural techniques, suitable nutrition prescription refills and updates, key health check recommendation reminders, and due lab work reminders;
a health assistant module powered by deep learning proprietary models configured to generate plurality of recommendations of natural alternative products, practices and services based on the patient’s conditions and current medications, the plurality of recommendations range from natural drugs, hygienic products, yoga, life coaches services, supplements, and drug interactions.

The closest available prior art of record are as follows:

Ketchel teaches an AI system for use in processing prescriptions (page 3 paragraph 0030, Figure 2 label 114b/e); however, Ketchel does not fairly teach or suggest the alerts and recommendations in the combination as recited.
Zadeh (20140201126) teaches advertising on a Web site (page 173 paragraph 2979) and using AI to generate Pay-for-Click (page 4 paragraph 0095, page 173 paragraph 2979); however, Zadeh does not fairly teach or suggest the alerts and recommendations in the combination as recited.
Finley teaches using speech recognition with AI (page 1 paragraph 0007); however, Finley does not fairly teach or suggest the alerts and recommendations in the combination as recited.

Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention.  For this reason, claim 1 would be found to be subject matter free of prior art.

Claim(s) 4,6-7,11-13 and 16-18, this/these claim(s) would also be found to be subject matter free of prior art for at least the same rationale as applied to parent claim 1 above, and incorporated herein.

Response to Arguments
In the Remarks filed on 18 July 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 8-13 Applicant argues that the claims do not invoke Section 112(f), and are therefore are not subject to a rejection under Section 112(b).
As discussed above and incorporated herein, the claims recite a plurality of “module” limitations “configured to” perform a function without any structural limitations. For this reason, Applicant’s argument is not found persuasive. MPEP 2181

On page 15-23 Applicant argues that the claims do not recite an abstract concept.
Applicant does not state why any of the identified limitations would not properly be considered as rendering the claim as a whole as being directed towards an abstract concept.
In the section above and incorporated herein, reasoned rationale has been provided regarding why the identified elements are properly considered to be directed towards the abstract concept.

For these reasons, the arguments are not found persuasive.

Applicant’s arguments on page 23-41 have been fully considered and are persuasive.  The rejection of all pending claims under Section 103(a) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergantino (20050113649) discloses a plurality of health suggestions (Figure 2 label 204).
Prakash (20160012194) discloses a plurality of recommendations to the user (page 17 paragraph 0203).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MERCHANT SHAHID R (SPE) can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626